Citation Nr: 1429261	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance under 38 U.S.C. chapter 33.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served in the Army National Guard and Army Reserves from January 1996 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found that the Veteran did not qualify for basic eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001.  

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in Nashville, Tennessee; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2010 remand, the Board determined that official documentation of the Veteran's service was necessary and mandated that the Veteran's personnel files be obtained and associated with the claim file.  

In response, the RO appears to have verified the Veteran's service with a Department of Defense (DOD) coordinator.  The Veteran's May 2013 VA-8 certification of appeal form indicates that the Veteran's original claim file could not be located and that the file was reconstructed from his electronic claim file.  Significantly, the claim file contains no evidence of the RO's attempts, if any were made, to obtain the Veteran's personnel records from additional sources.  The issue must be remanded so that the RO may make the necessary requests to obtain the Veteran's personnel records.  

Finally, while the evidence of record indicates that the Veteran was previously represented by The American Legion, in July 2013 the Veteran submitted an appointment of a service organization form in which the he indicated that the National Veterans Legal Services Program (NVLSP) would be his representative, effectively revoking The American Legion's power of attorney.  

Regrettably, the NVLSP has submitted letters to the Board and the Veteran demonstrating that it never agreed to represent the appellant and is unable to do so.  Thus, the Veteran requires notice that he does not currently have representation.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran notifying him that the National Veterans Legal Service Program is not the Veteran's representative.  Notify the Veteran that he may obtain other available representation.

2.  Obtain a copy of the Veteran's personnel records for his service in the Army National Guard and Army Reserves.  Document all attempts made to obtain these records and the responses thereto.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



